Exhibit 10.03a

EXECUTION VERSION

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
September 11, 2007 (this “Amendment”), by and among STEEL DYNAMICS, INC., an
Indiana corporation (the “Borrower”), the banks, financial institutions and
other lenders listed on the signature pages hereof, NATIONAL CITY BANK
(“National City”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
as co-administrative agents, NATIONAL CITY, as paying agent (“Paying Agent”) and
BANC OF AMERICA SECURITIES LLC and NATIONAL CITY, as joint lead arrangers (in
such capacity, the “Joint Lead Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrower, the lenders listed on the signature pages thereto, National
City, as collateral agent, National City and Wells Fargo, as co-administrative
agents, National City as paying agent, Bank of America, N.A. (“Bank of
America”), General Electric Capital Corporation, Fifth Third Bank and BMO
Capital Markets Financing, Inc., as Documentation Agents, Bank of America and
National City, as syndication agents, and Banc of America Securities LLC and
National City, as joint lead arrangers are parties to that certain Amended and
Restated Credit Agreement dated as of June 19, 2007, as amended by Amendment No.
1 dated as of July 11, 2007 (as supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”).  Capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower has requested that the Required Lenders amend the Credit
Agreement in certain respects, and the Required Lenders have agreed, subject to
the terms and conditions hereinafter set forth, to amend the Credit Agreement as
hereinafter set forth.

(3) The Borrower has requested that the Initial Term A Lenders commit to provide
a Term A Facility to the Borrower on the terms and conditions hereinafter set
forth, and the Initial Term A Lenders have agreed to make Term A Advances to the
Borrower on the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:


--------------------------------------------------------------------------------


SECTION 1. Amendments to Credit Agreement.  Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:

(a)                                The first paragraph of the Preliminary
Statements is hereby amended by inserting immediately after the words
“syndication agents,” the words “for the Revolving Credit Facility and Bank of
America, as syndication agent for the Term A Facility”.

(b)                               The third paragraph of the Preliminary
Statements is hereby amended by deleting the word “Loans” contained therein and
inserting in lieu thereof the word “Advances” and deleting the words “Credit
Extensions” contained therein and inserting in lieu thereof the words “credit
extensions”.

(c)                                The third paragraph of the Preliminary
Statements is hereby amended by inserting at the end thereof immediately before
the period the following:

“including, on the Amendment No. 2 Effective Date, the Term A Advances to be
made to the Borrower by the Term A Lenders in an aggregate principal amount of
$550,000,000”.

(d)                               The definition of “Advance” in Section 1.01 is
hereby amended by inserting therein the words “a Term A Advance,” after the word
“means,” and before the words “a Revolving Credit Advance” contained therein.

(e)                                Section 1.01 is hereby amended by inserting
therein after the defined term “Agreement Value” and before the defined term
“Applicable Lending Office” contained therein the following defined terms:

““Amendment No. 2” means that certain Amendment No. 2 to this Agreement dated as
of September 11, 2007 by and among the Borrower, National City, Wells Fargo, the
Joint Lead Arrangers, each Initial Term A Lender, and the Revolving Credit
Lenders listed on the signature pages thereto.”

“Amendment No. 2 Effective Date” means the date on which the Paying Agent
notifies the Borrower that all conditions set forth in Section 2 of Amendment
No. 2 have been satisfied.”

(f)                                  The definition of “Applicable Margin” in
Section 1.01 is hereby amended by deleting the first sentence contained therein
and inserting in lieu thereof the following sentence:

““Applicable Margin” means, (a) in respect of the Revolving Credit Facility (i)
at all times other than during the Term A Period, a percentage per annum
determined by reference to the Total Debt/Consolidated EBITDA Ratio as set forth
below:

2


--------------------------------------------------------------------------------


 

Total Debt/Consolidated
EBITDA Ratio

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Level I
< than 2.0 : 1.0

 

0.00

%

0.50

%

Level II
> 2.0 : 1.0,
but < than 3.0 : 1.0

 

0.00

%

0.75

%

Level III
> 3.0 : 1.0,
but < than 4.0 : 1.0

 

0.00

%

1.00

%

Level IV
> 4.0 : 1.0

 

0.25

%

1.25

%

 

and (ii) at all times during the Term A Period, a percentage per annum equal to
the Applicable Term A Margin and (b) in respect of the Term A Advances, the
Applicable Term A Margin.”

(g)                               The definition of “Applicable Percentage” in
Section 1.01 is hereby amended by deleting the first sentence contained therein
and inserting in lieu thereof the following sentence:

““Applicable Percentage” means, (a) at all times other than during the Term A
Period, a percentage per annum determined by reference to the Total
Debt/Consolidated EBITDA Ratio as set forth below:

Total Debt/Consolidated
EBITDA Ratio

 

Applicable
Percentage

 

Level I
< than 2.0 : 1.0

 

0.125

%

Level II
> 2.0 : 1.0,
but < than 3.0 : 1.0

 

0.175

%

Level III
> 3.0 : 1.0,
but < than 4.0 : 1.0

 

0.225

%

Level IV
> 4.0 : 1.0

 

0.30

%

 

and (b) at all times during the Term A Period, a percentage per annum determined
by reference to the Total Debt/Consolidated EBITDA Ratio as set forth below:

3


--------------------------------------------------------------------------------


 

Total Debt/Consolidated
EBITDA Ratio

 

Applicable
Percentage

 

Level I
< than 2.0 : 1.0

 

0.20

%

Level II
> 2.0 : 1.0,
but < than 3.0 : 1.0

 

0.25

%

Level III
> 3.0 : 1.0,
but < than 4.0 : 1.0

 

0.30

%

Level IV
> 4.0 : 1.0

 

0.35

%

 

(h)                               Section 1.01 is hereby amended by inserting
therein after the defined term “Applicable Percentage” and before the defined
term “Appropriate Lender” contained therein the following defined term:

“Applicable Term A Margin” means, on the Amendment No. 2 Effective Date, 0.00%
per annum for Base Rate Advances and 1.00% per annum for Eurodollar Rate
Advances, and thereafter, a percentage per annum determined by reference to the
Total Debt/Consolidated EBITDA Ratio as set forth below:

Total Debt/Consolidated
EBITDA Ratio

 

Base Rate
Advances

 

Eurodollar Rate
Advances

 

Level I
< than 2.0 : 1.0

 

0.00

%

1.00

%

Level II
> 2.0 : 1.0,
but < than 3.0 : 1.0

 

0.25

%

1.25

%

Level III
> 3.0 : 1.0,
but < than 4.0 : 1.0

 

0.50

%

1.50

%

Level IV
> 4.0 : 1.0

 

0.75

%

1.75

%

 

(i)                                     The definition of “Appropriate Lender”
in Section 1.01 is hereby amended by substituting for the word “and” before
clause (c) thereof a comma and inserting immediately before the period at the
end thereof the following clause (d):

“and (d) the Term A Facility, a Term A Lender”.

(j)                                   The definition of “Borrowing” in Section
1.01 is hereby amended by inserting therein the words “a Term A Borrowing,”
after the word “means,” and before the words “a Revolving Credit Borrowing”
contained therein.

4


--------------------------------------------------------------------------------


(k)                                The definition of “Commitment” in Section
1.01 is hereby amended by inserting therein the words “a Term A Commitment,”
after the word “means,” and before the words “a Revolving Credit Commitment”
contained therein.

(l)                                   The definition of “Facility” in Section
1.01 is hereby amended by inserting therein the words “the Term A Facility,”
after the word “means,” and before the words “the Revolving Credit Facility”
contained therein.

(m)                               The definition of “Fee Letter” in Section 1.01
is hereby amended by inserting the following immediately before the period: “and
each of the fee letters between either of the Joint Lead Arrangers and the
Borrower entered into in respect of Amendment No. 2”. 

(n)                               Section 1.01 is hereby amended by inserting
therein after the defined term “Hedge Bank” and before the defined term
“Indemnified Party” contained therein the following defined terms:

““Incremental Facility” has the meaning specified in Section 2.17.

“Incremental Facility Effective Date” has the meaning specified in Section 2.17.

“Incremental Revolving Credit Facility” has the meaning specified in Section
2.17.

“Incremental Term Facility” has the meaning specified in Section 2.17.”

(o)                               The definition of “Information Memorandum” in
Section 1.01 is hereby amended by deleting the word “the” and inserting in lieu
thereof the word “any” and deleting the words “dated [May], 2007” contained
therein.

(p)                               Section 1.01 is hereby amended by inserting
therein after the defined term “Information Memorandum” and before the defined
term “Initial Extension of Credit” the following defined term:

““Initial Term A Lenders” means the banks, financial institutions and other
lenders listed on the signature pages to Amendment No. 2 as the Initial Term A
Lenders.”

(q)                               The definition of “Lenders” in Section 1.01 is
hereby amended by inserting therein the words “, the Initial Term A Lenders”
after the words “the Initial Lenders” and before the word “and” contained
therein.

(r)                                  The definition of “Note” in Section 1.01 is
hereby amended and restated in its entirety to read as follows:

““  Note” means a Term A Note or a Revolving Credit Note.”

(s)                                Section 1.01 is hereby amended by deleting
the defined term “Revolving Credit Increase Effective Date” contained therein.

5


--------------------------------------------------------------------------------


(t)                                  Section 1.01 is hereby amended by inserting
therein after the defined term “Revolving Credit Lender” and before the defined
term “Secured Cash Management Agreement” contained therein the following defined
term:

““Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Credit Advances, Letter of Credit Advances and
Swing Line Advances made by such Lender, as amended, endorsed, extended or
otherwise modified from time to time.”

(u)                               Section 1.01 is hereby amended by inserting
therein after the defined term “Taxes” and before the defined term “Termination
Date” contained therein the following defined terms:

““  Term A Advance” has the meaning specified in Section 2.01(d).

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Advances
of the same Type made by the Term A Lenders.

“Term A Commitment” means, with respect to any Term A Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption "Term A Commitment" or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d) as such Lender’s "Term A
Commitment", as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Term A Facility” means, at any time, the aggregate amount of the Term A
Lenders’ Term A Commitments at such time.

“Term A Lender” means any Lender that has a Term A Commitment or is owed a Term
A Advance.

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term A
Advance made by such Lender, as amended, endorsed, extended or otherwise
modified from time to time.

“Term A Period” means the period commencing on the Amendment No. 2 Effective
Date and ending on the date on which the aggregate outstanding principal amount
of the Term A Advances along with all interest accrued thereon and other amounts
payable in respect thereof (including under Sections 2.10, 2.12 and 8.04(c), if
applicable), are paid in full in cash.”

(v)                               The definition of “Termination Date” in
Section 1.01 is hereby amended by inserting immediately after the word “means”
in lieu of the comma the

6


--------------------------------------------------------------------------------


following: “(x) in the case of the Revolving Credit Facility,” and by inserting
at the end of such definition, immediately before the period, the following:

“and (y) in the case of the Term A Facility, the earlier of (a) the date on
which the Commitments are terminated and the Advances are declared due and
payable pursuant to Section 6.01 and (b) June 19, 2012”.

(w)                               Schedule I to the Credit Agreement is hereby
supplemented by adding the table attached as Schedule I to this Amendment to
such Schedule.

(x)                                 Section 2.01 is hereby amended by inserting
therein after the clause (c) contained therein the following clause (d).

“(d)                        The Term A Advances.  Each Term A Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single
advance (a “Term A Advance”) to the Borrower on the Amendment No. 2 Effective
Date in an amount not to exceed such Lender’s Term A Commitment at such time. 
The Term A Borrowing shall consist of Term A Advances made simultaneously by the
Term A Lenders ratably according to their Term A Commitments.  Amounts borrowed
under this Section 2.01(d) and repaid or prepaid may not be reborrowed.”

(y)                                 Section 2.02(b) is hereby amended by
inserting the figure “(i)” immediately before the first word of such Section and
by renumbering the remaining subsections of Section 2.02(b) accordingly.

(z)                                   Section 2.02(c) is hereby amended by (a)
inserting in clause (ii) contained therein the words “and the Term A Advances”
immediately after the words “the Revolving Credit Advances” contained therein
and (b) deleting the “and” appearing immediately before the clause (ii)
contained therein and inserting in lieu thereof a comma and inserting the
following clause (iii) immediately before the period contained therein:

“and (iii) each Term A Borrowing shall be in an aggregate amount of $10,000,000
or an integral multiple of $5,000,000 in excess thereof”

(aa)                            Section 2.04 is hereby amended by inserting
therein after the clause (c) contained therein the following clause (d):

“(d)                          Term A Advances.  The Borrower shall repay to the
Paying Agent for the ratable account of the Term A Lenders the aggregate
outstanding principal amount of the Term A Advances on the following dates in an
amount equal to the percentage set forth below for such date of the aggregate
outstanding principal amount of the Term A Advance as of the date of the initial
Term A Borrowing (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.06):

7


--------------------------------------------------------------------------------


 

Date

 

Percentage

 

December 31, 2007

 

2.50

%

March 31, 2008

 

2.50

%

June 30, 2008

 

2.50

%

September 30, 2008

 

2.50

%

December 31, 2008

 

2.50

%

March 31, 2009

 

2.50

%

June 30, 2009

 

2.50

%

September 30, 2009

 

2.50

%

December 31, 2009

 

2.50

%

March 31, 2010

 

2.50

%

June 30, 2010

 

2.50

%

September 30, 2010

 

2.50

%

December 31, 2010

 

2.50

%

March 31, 2011

 

2.50

%

June 30, 2011

 

2.50

%

September 30, 2011

 

2.50

%

December 31, 2011

 

2.50

%

March 31, 2012

 

2.50

%

June 19, 2012

 

55.00

%

 

provided, however, that the final principal installment shall be repaid on the
Termination Date and in any event shall be in an amount equal to the aggregate
principal amount of the Term A Advances outstanding on such date.”

(bb)                          Section 2.05(b) is hereby amended by inserting
therein after the clause (ii) contained therein the following clause (iii):

“(iii)                         On the Amendment No. 2 Effective Date, after
giving effect to the Term A Borrowing, the aggregate Term A Commitments of the
Term A Lenders shall be automatically and permanently terminated.”

(cc)                           Section 2.06(a) is hereby amended by substituting
for the word “or” before clause (iii) contained in the penultimate sentence
thereof a comma, and inserting therein the words “or (iv) to the Term A
Facility” immediately before the period at the end of such sentence.

(dd)                         Section 2.06(b) is hereby amended by (i)  inserting
immediately before the first sentence of the first paragraph contained therein
“(i)” and renumbering each existing subsequent paragraph contained therein
accordingly and (b) amending each reference to “clause (iv)” in each of
newly-renumbered clauses (i) and (ii) thereof to read “clause (v)”.

(ee)                           Section 2.06(b)(i) is hereby amended by deleting
the last sentence contained therein and inserting in lieu thereof the following
sentence:

“Each such prepayment shall be applied first to the Revolving Credit Facility as
set forth in clause (v) and second to the Term A Facility, to the remaining
principal repayment installments thereof on a pro rata basis.”

8


--------------------------------------------------------------------------------


(ff)                                Section 2.06(b)(iv) is hereby amended by
inserting therein the words “(w) the Term A Advances,” after the words “the sum
of the aggregate principal amount of” and immediately before clause (x)
contained therein and inserting therein immediately before the period contained
therein the following:

“first by prepaying the Revolving Credit Facility as set forth in clause (v)
below and second by prepaying the Term A Advances (which prepayment of Term A
Advances shall be applied to the remaining principal repayment installments of
the Term A Facility on a pro rata basis)”

(gg)                          Section 2.06(b)(v) is amended by substituting for
the reference “clause (i), (ii) or (iii) above” wherever it appears therein the
reference “clause (i), (ii), (iii) or (iv) above”.

(hh)                          Section 2.09(b) is hereby amended by inserting the
figure “(i)” immediately before the first word of such Section and by
renumbering the remaining subsections of Section 2.09(b) accordingly.

(ii)                                  Section 2.14 is hereby amended by deleting
the “and” appearing before clause (b) contained therein and inserting in lieu
thereof “,” and inserting after clause (b) contained therein the following
clause (c):

“and (c) in the case of the Term A Facility, to pay fees and expenses incurred
in connection with Amendment No. 2 and the Term A Facility and the remainder of
the Term A Advances to repay on the Amendment No. 2 Effective Date a portion of
the Revolving Credit Advances”.

(jj)                                  Section 2.16(a) is hereby amended by
deleting the second sentence contained therein and inserting in lieu thereof the
following sentence:

“The Borrower agrees that upon notice by any Lender Party to the Borrower (with
a copy of such notice to the Paying Agent) to the effect that a promissory note
or other evidence of indebtedness is required or appropriate in order for such
Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Paying Agent, a Revolving Credit Note or a Term A Note, as applicable,
substantially in the form of Exhibit A-1 or Exhibit A-2 hereto, respectively,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment or Term A Commitment, as applicable, of such Lender
Party.”

(kk)                            Section 2.17 is hereby amended and restated in
its entirety to read as follows:

“Increases in Revolving Credit Facility; Incremental Term Facilities.

(a)                                  Request for Increase.  Provided (i) there
exists no Default, (ii) after giving effect thereto, the Borrower shall be in
pro forma compliance with the covenants

9


--------------------------------------------------------------------------------


contained in Section 5.04, (iii) the aggregate of (A) 85% of the book value of
accounts receivables that constitute Collateral and (B) 65% of the book value of
inventory that constitutes Collateral exceeds the sum of (A) aggregate principal
amount outstanding under the Facilities at such time (including outstanding
Letters of Credit and Swing Line Advances) plus (B) the aggregate amount of
obligations outstanding under Secured Cash Management Agreements at such time
plus (C) the aggregate Agreement Value of all Secured Hedge Agreements at such
time and (iv) the incurrence of such Indebtedness and the Liens securing such
Indebtedness shall be permitted under the Related Documents and all other
documents evidencing Indebtedness incurred pursuant to Section 5.02(b)(i)(C),
upon written notice to the Paying Agent, the Borrower may, from time to time,
request (x) an increase in the Revolving Credit Facility (each an “Incremental
Revolving Credit Facility”) or (y) the addition of one or more new term loan
facilities (each an “Incremental Term Facility” and, together with any
Incremental Revolving Credit Facility, an “Incremental Facility”); provided,
that in no event shall the aggregate principal amount of all Incremental
Facilities exceed $350,000,000; provided further that any such request for an
Incremental Facility shall be in a minimum amount of $50,000,000.  If the
Borrower elects to request that existing Revolving Credit Lenders or Term A
Lenders participate in an Incremental Facility, then at the time of sending such
notice, the Borrower shall request that the Paying Agent promptly notify the
Revolving Credit Lenders or Term A Lenders, as applicable, of such request and
(in consultation with the Paying Agent) shall specify the time period within
which each Revolving Credit Lender or Term A Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Revolving Credit Lenders or Term A Lenders, as
applicable).

(b)                                 Lender Elections to Increase.  If requested
by the Borrower to participate in an Incremental Facility, each Lender shall
notify the Paying Agent within such time period as set forth in the notice
referred to in clause (a) whether or not it agrees to participate in the
Incremental Facility and, if so, by what principal amount.  Any Lender not
responding within such time period shall be deemed to have declined to
participate in the applicable Incremental Facility.  The Paying Agent shall
notify the Borrower and each Lender of the Lenders’ responses to each request
made hereunder.

(c)                                  Additional Lenders.  Subject to the
approval of the Administrative Agents and the Joint Lead Arrangers and, in the
case of any Incremental Revolving Credit Facility, the Issuing Bank and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrower may, in lieu of or in addition to requesting that existing Lenders
provide such increase, invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the Joint
Lead Arrangers and their counsel.

(d)                                 Terms and Conditions of Incremental
Facilities.  Each Incremental Revolving Credit Facility shall be on terms
applicable to the existing Revolving Credit Facility.  Each Incremental Term
Facility shall be either (i) an increase in the Term A Facility or (ii) a new
term loan facility (i.e. not on the same terms as any existing Term A Facility)
in which case (A) the maturity date of any such Incremental Term Facility shall
be no earlier than the maturity date of the Facilities, (B) provisions with
respect to

10


--------------------------------------------------------------------------------


mandatory prepayments, covenants and Collateral shall be consistent with the
provisions applicable to the Term A Facility, (C) if the interest rate spread
applicable to an Incremental Term Facility exceeds the interest rate spread then
applicable to the Term A Facility or the Revolving Credit Facility or any other
existing Facility, then the interest rate spread for each existing Facility, as
the case may be, shall be increased to a rate that is equal to the spread then
applicable to such Incremental Term Facility and (D) the Incremental Term
Facility shall be on terms and pursuant to documentation reasonably satisfactory
to the Joint Lead Arrangers (including, without limitation, with respect to the
interest rates and the amortization schedule).  In connection with any
Incremental Facility this Agreement may be amended in a writing executed and
delivered by the Borrower and the Joint Lead Arrangers to reflect any technical
changes necessary to give effect to such increase in accordance with its terms
as set forth herein and to reflect such increase as a facility hereunder, which
may include the addition of an Incremental Term Facility as a new term facility
and the inclusion of any such new term facility in calculations of amounts
outstanding under this Agreement and in the provisions relating to prepayments
set forth in Section 2.06 and to amendments and waivers set forth in Section
8.01 and/or Section 8.02A in a manner consistent with the treatment hereunder of
the Term A Facility.

(e)                                  Effective Date and Allocations.  After
satisfaction of the conditions set forth in this Section 2.17 with respect to
the applicable Incremental Facility, the Paying Agent and the Borrower shall
determine the effective date (the “Incremental Facility Effective Date”) and the
final allocation of such Incremental Facility.  The Paying Agent shall promptly
notify the Borrower and the Appropriate Lenders (including Eligible Assignees
that become Lenders in accordance with clause (c) above) of the final allocation
of such Incremental Facility and the Incremental Facility Effective Date.

(f)                                    Conditions to Effectiveness of Increase. 
As a condition precedent to such Incremental Facility, the Borrower shall
deliver to the Paying Agent a certificate of each Loan Party dated as of the
Incremental Facility Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to the
Incremental Facility, and (ii) in the case of the Borrower, certifying that,
before and after giving effect to the Incremental Facility, and the drawings
permitted thereunder, (A) the representations and warranties contained in
Article IV and the other Loan Documents are true and correct on and as of the
Incremental Facility Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (g) and (h) of Section 4.01 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (b) and (c), respectively,
of Section 5.03, (B) no Default exists, (C) the aggregate of (x) 85% of the book
value of accounts receivables that constitute Collateral and (y) 65% of the book
value of inventory that constitutes Collateral exceeds the sum of (x) aggregate
principal amount outstanding under all of the Facilities at such time (including
outstanding Letters of Credit and Swing Line Advances) plus (y) the aggregate
amount of obligations outstanding under Secured Cash Management Agreements plus
(z) the aggregate Agreement Value of all Secured Hedge Agreements at such time,
(D) the

11


--------------------------------------------------------------------------------


Borrower is in pro forma compliance with the covenants in Section 5.04 and (E)
the incurrence of such Indebtedness and the Liens securing such Indebtedness is
permitted under the Related Documents and all other documents evidencing
Indebtedness incurred pursuant to Section 5.02(b)(i)(C) (including, in the case
of an Incremental Term Facility, after giving pro forma effect to a full drawing
of such Incremental Term Facility) (together with calculations in detail
reasonably satisfactory to the Joint Lead Arrangers).  In the case of an
Incremental Revolving Credit Facility, the Borrower shall prepay any Revolving
Credit Advances outstanding on the Incremental Facility Effective Date (and pay
any additional amounts required pursuant to Section 8.04(c)) to the extent
necessary to keep the outstanding Revolving Credit Advances ratable with any
revised Pro Rata Shares arising from any nonratable increase in the Revolving
Credit Commitments under this Section.

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Sections 2.13 or 8.01 to the contrary.”

(ll)                                  Section 3.02(a)(iii) is hereby amended by
inserting in clause (y) thereof after the words “outstanding under the Revolving
Credit Facility” the words “and the Term A Facility”.

(mm)                      Section 3.02(a) is hereby amended by deleting the word
“and” appearing at the end of clause (ii) contained therein, inserting therein
the word “and” immediately after the “;” appearing at the end of clause (iii)
contained therein and inserting therein the following clause (iv) immediately
following the clause (iii) contained therein:

“(iv)                        after giving pro forma effect to such Borrowing,
the Borrower is in compliance with the covenants (including restrictions on
liens and debt) set forth in each of the Related Documents and all other
documents evidencing Indebtedness incurred pursuant to Section 5.02(b)(i)(C).”

(nn)                          Section 5.01(k)(iii) is hereby amended by (a)
deleting the words “the date which is 60 days after the Closing Date” and
inserting in lieu thereof the words “September 30, 2007” and (b) inserting
therein after the word “been” and before the word “merged” the words “dissolved
or”.

(oo)                          Section 5.02(o) is hereby amended by inserting in
clause (y) contained therein after the words “outstanding under the Revolving
Credit Facility” the words “and the Term A Facility”.

(pp)                          Section 5.03(b) is hereby amended by inserting
therein a “(i)” immediately after the words “together with” contained therein
and inserting the following clause (ii) immediately before the period contained
therein:

“and (ii) a schedule in form satisfactory to the Joint Lead Arrangers of the
computations used by the Borrower in determining compliance with the covenants
contained in Section 5.04 provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of

12


--------------------------------------------------------------------------------


compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP”.

(qq)                          Section 5.03(d) is hereby amended by inserting in
clause (y) contained therein after the words “outstanding under the Revolving
Credit Facility” the words “and the Term A Facility”.

(rr)                                Article VIII is hereby amended by inserting
therein after Section 8.01 and immediately before Section 8.02 contained therein
the following Section 8.02A:

“Section 8.02A.  Term A Facility Amendments.  Without limitation of the
provisions of Section 8.01, no amendment, waiver or consent shall, unless in
writing and signed by each Term A Lender (other than any Lender that is, at such
time, a Defaulting Lender) if such Lender is directly affected by such
amendment, waiver or consent, (i) increase the Commitments of such Lender, (ii)
reduce the principal of, or interest on, the Notes held by such Lender or any
fees or other amounts payable hereunder to such Lender, (iii) postpone any date
fixed for any scheduled payment of principal of, or interest on, the Notes held
by such Lender or any fees or other amounts payable hereunder to such Lender,
(iv) change the order of application of any prepayment set forth in Section 2.06
in any manner that materially affects such Lender.”

(ss)                            Exhibit A is hereby amended and shall be
referred to as “Exhibit A-1” and the Form of Term A Note attached hereto as
Annex I is to be inserted immediately following “Exhibit A-1” contained therein
and shall be referred to as “Exhibit A-2”.

(tt)                                Exhibit B is hereby amended and restated in
its entirety to read as set forth on Annex II attached hereto.

SECTION 2.  Conditions of Effectiveness of Amendments.  This Amendment and the
amendments to the Credit Agreement set forth herein shall become effective on
the date when each of the conditions set forth in this Section 2 shall have been
satisfied:

(a)                                  Execution of Counterparts.  The Paying
Agent shall have received counterparts of (i) this Amendment executed by (A) the
Borrower, (B) the Required Lenders and (C) each Person listed on Schedule I as
having a Term A Commitment (each, an “Initial Term A Lender”) and (ii) the
consent attached hereto (the “Consent”) executed by each Guarantor.

(b)                                 Payment of Fees and Expenses.  The Borrower
shall have paid (i) a fee to the Paying Agent for the account of each Revolving
Credit Lender that executes and delivers this amendment prior to 5:00 P.M. on
September 6, 2007 equal to 0.025% of such Revolving Credit Lender’s Revolving
Credit Commitment under the Credit Agreement, (ii) to each Joint Lead Arranger
for its own account such fees as have been separately agreed in writing between
the Borrower and such Joint Lead Arranger and (iii) all costs and expenses
(including the reasonable fees and expenses of Shearman & Sterling LLP) incurred
by the Joint Lead Arrangers, Bank of America, as Syndication Agent, and National
City, as Co-Administrative Agent in connection with the

13


--------------------------------------------------------------------------------


preparation, negotiation and execution of this Amendment or otherwise required
to be paid under the Loan Documents and remaining outstanding on or prior to the
date of this Amendment, in each case for which the invoice for such fees and
expenses shall have been presented to the Borrower.

(c)                                  Corporate Authorizations, Etc.  The Joint
Lead Arrangers shall have received:

(i)                                     Certified copies of the resolutions of
the board of directors or of the members or managers of each Loan Party
approving the Amendment, the incurrence or guarantee (as applicable) of the Term
A Advances, the other transactions contemplated hereby and each of the documents
necessary to effect the Amendment to which it is or is to be a party and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the Amendment, the
transactions contemplated hereby and each such other document.

(ii)                                  A copy of a certificate of the Secretary
of State of the jurisdiction of incorporation or organization of each Loan
Party, dated reasonably near the effective date of this Amendment, certifying
(A) as to a true and correct copy of the charter, articles of incorporation or
articles of organization, as the case may be (“Organizational Documents”) of
such Loan Party and each amendment thereto on file in such Secretary’s office
and (B) that (1) such amendments are the only amendments to such Loan Party’s
Organizational Documents on file in such Secretary’s office, (2) if applicable,
such Loan Party has paid all franchise taxes to the date of such certificate and
(C) such Loan Party is duly incorporated or organized and in good standing or
presently subsisting under the laws of the State of the jurisdiction of its
incorporation or organization.

(iii)                               A copy of a certificate of the Secretary of
State of each jurisdiction reasonably requested by the Joint Lead Arrangers,
dated reasonably near the effective date of this Amendment, stating that a Loan
Party is duly qualified and in good standing as a foreign entity in such State
and has filed all annual reports required to be filed to the date of such
certificate.

(iv)                              A certificate of each Loan Party, signed on
behalf of such Loan Party by a Responsible Officer, dated the effective date of
this Amendment (the statements made in which certificate shall be true on and as
of the effective date of this Amendment), certifying as to (A) the absence of
any amendments to the Organizational Documents of such Loan Party since the date
of the Secretary of State’s certificate referred to in clause (d) above, (B) a
true and correct copy of the bylaws or operating agreement, as applicable, of
such Loan Party as in effect on the date on which the resolutions referred to in
clause (c) above were adopted and on the effective date of this Amendment, (C)
the due incorporation/organization and good standing or valid existence of such
Loan Party as a corporation or limited liability company organized under the
laws of the jurisdiction of its incorporation or organization, and the absence
of any proceeding for the dissolution or liquidation of such Loan Party, (D) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the effective date of this Amendment and (E) the
absence of any event occurring and

14


--------------------------------------------------------------------------------


continuing, or resulting from the Amendment or the full drawing of the Term A
Borrowing, that constitutes a Default.

(v)                                 A certificate of a Responsible Officer of
each Loan Party certifying the names and true signatures of the officers of such
Loan Party authorized to sign the Amendment, the Consent and the other documents
to be delivered hereunder to which it is or is to be a party.

(d)                                 Indenture Compliance Certificate.  The Joint
Lead Arrangers shall have received a certificate signed by the Chief Financial
Officer of the Borrower certifying that, after giving pro forma effect to the
full drawing of the Term A Borrowing, the Borrower is in compliance with the
covenants (including restrictions on liens and debt) set forth in the Related
Documents and each other indenture to which the Borrower is a party (together
with calculations in detail reasonably satisfactory the Joint Lead Arrangers).

(e)                                  Legal Opinions.  The Joint Lead Arrangers
shall have received favorable opinions of Barrett & McNagny, LLP and Greenberg
Traurig LLP, counsel for the Loan Parties, addressed to the Joint Lead
Arrangers, the Administrative Agents, the Revolving Credit Lenders party hereto
and the Term A Lenders, as to such matters as the Administrative Agents or the
Joint Lead Arrangers may reasonably request, including the matters addressed in
Exhibits G-1 and G-2 to the Credit Agreement.

(f)                                    Solvency Certificate.  The Joint Lead
Arrangers shall have received a certificate, in substantially the form of
Exhibit F to the Credit Agreement, signed by the Chief Financial Officer or
another Responsible Officer of each Loan Party attesting to the Solvency of each
Loan Party individually and together with its Subsidiaries, taken as a whole,
before and after giving effect to the Amendment.

(g)                                 Borrowing Base Certificate. The Joint Lead
Arrangers shall have received a certificate signed by the Chief Financial
Officer of the Borrower, the statements in which shall be true, certifying that,
after giving pro forma effect to the full drawing of the Term A Borrowing and
the subsequent repayment from the proceeds thereof of a portion of the
outstandings under the Revolving Credit Facility, the aggregate of (x) 85% of
the book value of accounts receivables that constitute Collateral and (y) 65% of
the book value of inventory that constitutes Collateral exceeds the sum of (x)
aggregate principal amount outstanding under the Revolving Credit Facility
(including outstanding Letters of Credit and Swing Line Advances) and the Term A
Facility plus (y) the aggregate amount of obligations outstanding under Secured
Cash Management Agreements plus (z) the aggregate Agreement Value of all Secured
Hedge Agreements at such time.

SECTION 3. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a)                                  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like

15


--------------------------------------------------------------------------------


import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b)                                 The Credit Agreement, the Notes and each of
the other Loan Documents, as specifically amended by this Amendment (and as
contemplated to be amended, modified, supplemented, restated, substituted or
replaced by this Amendment) are, and shall continue to be, in full force and
effect and is hereby in all respects ratified and confirmed.  Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents, in each case as
amended by this Amendment (and as contemplated to be amended, modified,
supplemented, restated, substituted or replaced by this Amendment).

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Paying Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.  On and after the effectiveness of this Amendment, this
Amendment shall for all purposes constitute a Loan Document. 

(d)                                 Each Person listed on the signature pages to
this Amendment as an “Initial Term A Lender” shall be an “Initial Term A
Lender”, a “Term A Lender” and a “Lender” for all purposes under the Credit
Agreement and shall have the rights and obligations of such a Lender thereunder.

SECTION 4.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier,
facsimile or other electronic transmission (i.e. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

[Remainder of this page intentionally left blank.]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

STEEL DYNAMICS, INC.

 

 

 

By:

/s/ Theresa E. Wagler

 

 

 

Name: Theresa E. Wagler

 

 

Title: Chief Financial Officer

 


--------------------------------------------------------------------------------


 

BANC OF AMERICA SECURITIES LLC,

 

as a Joint Lead Arranger

 

 

 

 

 

By:

/s/ Otis Ku

 

 

 

Name:

Otis Ku

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Credit Lender and as an Initial Term

 

A Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

BANC OF AMERICA SECURITIES LLC,

 

as a Joint Lead Arranger

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Credit Lender and as an Initial Term

 

A Lender

 

 

 

 

 

By:

/s/ David McCauley

 

 

 

Name:

David McCauley

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


 

NATIONAL CITY BANK,

 

as Administrative Agent and a Joint Lead Arranger

 

 

 

 

 

By:

/s/ David G. McNeely

 

 

 

Name:

David G. McNeely

 

 

Title:

Senior Vice President

 

 

 

 

 

NATIONAL CITY BANK,

 

As a Revolving Credit Lender and as an Initial Term

 

A Lender

 

 

 

 

 

By:

/s/ David G. McNeely

 

 

 

Name:

David G. McNeely

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


 

BMO Capital Markets Financing Inc., as Revolving

 

Credit Lender

 

 

 

 

 

By:

/s/ Thad D. Rasche

 

 

Name:

Thad D. Rasche

 

 

Title:

Director

 

 


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Rosalie C. Hawley

 

 

 

Name:

Rosalie C. Hawley

 

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION

 

as a Revolving Credit Lender and an Initial

 

Term A Lender

 

 

 

 

 

By:

/s/ Rosalie C. Hawley

 

 

 

Name:

Rosalie C. Hawley

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

 

 



GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Documentation Agent

 

 

 

By:

/s/ Matthew McAlpine

 

 

 

Name: Matthew McAlpine

 

 

Its Duly Authorized Signatory

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Revolving Credit

 

Lender

 

 

 

By:

/s/ Matthew McAlpine

 

 

 

Name: Matthew McAlpine

 

 

Its Duly Authorized Signatory

 


--------------------------------------------------------------------------------


 

Morgan Stanley Senior Funding, as a Revolving Credit

 

Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

 

Name:

Daniel Twenge

 

 

 

Title:

Vice President

 

 

 

 

Morgan Stanley Senior Funding Inc.

 

 


--------------------------------------------------------------------------------


 

ABN AMRO Bank, N.V., as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ Ece Bennett

 

 

 

 

 

Name:

Ece Bennett

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Mark Allen Smith

 

 

 

 

 

Name:

Mark Allen Smith

 

Title:

MD

 


--------------------------------------------------------------------------------


 

PNC Bank National Association, as a Revolving Credit

 

Lender

 

 

 

 

 

By:

/s/ Louis K. McLinden

 

 

 

 

 

Name:

Louis K. McLinden

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

FIFTH THIRD BANK

 

As a Revolving Credit Lender

 

 

 

By:

/s/ David O’Neal

 

 

 

Name: David O’Neal

 

 

Title:   Vice President

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, NA as a Revolving

 

Credit Lender

 

 

 

By:

/s/ Linda M Meyer

 

 

 

 

Name: Linda Meyer

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as a Revolving Credit Lender and an Initial Term A

 

Lender

 

 

 

By:

/s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

 

Title:

Authorized Signatory

 

 


--------------------------------------------------------------------------------


 

Citibank N.A., as a Revolving Credit Lender

 

 

 

 

 

By:

/s/ George Calfo

 

 

 

 

Name: George Calfo

 

Title:   Vice President

 


--------------------------------------------------------------------------------


 

The Northern Trust Company, as a Revolving Credit

 

Lender

 

 

 

 

 

By:

/s/ J T. Hall

 

 

 

 

Name: Jared T. Hall

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

BMO Capital Markets Financing Inc., as a an Initial

 

Term A Lender

 

 

 

 

 

By:

/s/ Thad D. Rasche

 

 

 

 

 

 

Name:

Thad D. Rasche

 

 

Title:

Director

 

 


--------------------------------------------------------------------------------


 

Morgan Stanley Senior Funding, as a an Initial Term A

 

Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

Name:

Daniel Twenge

 

 

Title:

Vice President

 

 

 

 

Morgan Stanley Senior Funding Inc.

 

 


--------------------------------------------------------------------------------


 

ABN AMRO Bank, N.V., as a an Initial Term A Lender

 

 

 

 

 

By:

/s/ Ece Bennett

 

 

 

 

 

Name:

Ece Bennett

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Mark Allen Smith

 

 

 

 

 

Name:

Mark Allen Smith

 

Title:

MD

 


--------------------------------------------------------------------------------


 

PNC Bank National Association, as a an Initial Term A

 

Lender

 

 

 

 

 

By:

/s/ Louis K. McLinden

 

 

 

 

 

Name:

Louis K. McLinden

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, NA as an Initial Term A

 

Lender

 

 

 

 

 

By:

/s/ Linda M. Meyer

 

 

 

 

 

Name: Linda Meyer

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

RBS CITIZENS, N.A.

 

an Initial Term A Lender

 

 

 

By:

/s/ Andrè A. Nazareth

 

 

 

Name: Andrè A. Nazareth

 

 

Title:   Vice President

 


--------------------------------------------------------------------------------


 

US Bank, as a an Initial Term A Lender

 

 

 

 

By:

/s/ Karen A. Meyer

 

 

 

 

Name: Karen A. Meyer

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

TD Banknorth, NA, as an Initial Term A Lender

 

 

 

By:

/s/ James R. Riley

 

 

 

Name: James R. Riley

 

 

Title: Managing Director

 


--------------------------------------------------------------------------------


 

Mizuho Corporate Bank (USA), as a an Initial Term A

 

Lender

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

 

Name: Bertram H. Tang

 

Title: Senior Vice President & Team Leader

 


--------------------------------------------------------------------------------


 

Citibank N.A., as a an Initial Term A Lender

 

 

 

 

By:

/s/ George Calfo

 

 

 

 

 

Name:

George Calfo

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

Union Bank of California, N.A., as a an Initial Term A

 

Lender

 

 

 

 

By:

/s/ Christopher Freeman

 

 

 

 

 

Name: Christopher Freeman

 

Title: Vice President

 


--------------------------------------------------------------------------------


 

EXPORT DEVELOPMENT CANADA, as an

 

Initial Term A Lender

 

 

 

 

By:

/s/ Vivianna Bouchard

 

 

 

Name:

Vivianna Bouchard

 

 

Title:

Financing Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Carl Burlock

 

 

 

Name:

Carl Burlock

 

 

Title:

DIRECTOR, FINANCING

 

 

 

 

 


--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION, as an Initial

 

Term A Lender

 

 

 

 

By:

/s/ Suzannah Harris

 

 

 

 

 

Name:

Suzannah Harris

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

The Norinchukin Bank, as a an Initial Term A Lender

 

 

 

 

By:

/s/ Noritsugu Sato

 

 

 

 

 

Name: Noritsugu Sato

 

Title: General Manager

 


--------------------------------------------------------------------------------


Annex I

EXHIBIT A-2

FORM OF TERM A NOTE

$

Dated:             ,

 

FOR VALUE RECEIVED, the undersigned, STEEL DYNAMICS, INC., an Indiana
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
                                                or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below) the aggregate principal amount of the Term A
Advances owing to the Lender by the Borrower pursuant to the Amended and
Restated Credit Agreement dated as of June 19, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the Lender and certain other
lender parties party thereto, National City Bank (“National City”), as
Collateral Agent, National City Bank and Wells Fargo Bank, National Association,
as Co-Administrative Agents for the Lender and such other lender parties, Bank
of America, N.A. and National City, as Syndication Agent and Banc of America
Securities LLC and National City, as Joint Lead Arrangers on the Termination
Date.

The Borrower promises to pay to          or its registered assigns interest on
the unpaid principal amount of the Term A Advance from the date of such Term A
Advance until such principal amount is paid in full (as well after as before
judgment), at such interest rates, and payable at such times, as are specified
in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to National City Bank, in its capacity as Paying Agent under the Credit
Agreement, at 629 Euclid Avenue, Locator 01-3028, Cleveland, Ohio 44114, in same
day funds without set-off or counterclaim.  The Lender is hereby authorized to
record the Term A Advance owing to the Lender by the Borrower and the maturity
thereof, and all payments made on account of principal thereof, on the grid
attached hereto, which is part of this Promissory Note; provided, however, that
the failure of the Lender to make any such recordation or endorsement shall not
affect the Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of a single advance (the “Term A Advance”) by the
Lender to the Borrower in an amount not to exceed the U.S. dollar amount first
above mentioned, the indebtedness of the Borrower resulting from such Term A
Advance being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.  The
obligations of the Borrower under this


--------------------------------------------------------------------------------


Promissory Note and the other Loan Documents, and the obligations of the other
Loan Parties under the Loan Documents, are secured by the Collateral and
guaranteed by the Guaranties as provided in the Loan Documents.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

STEEL DYNAMICS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------


ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

Amount of

 

Unpaid

 

Notation

 

 

Amount of

 

Interest Period

 

Principal Paid

 

Principal

 

Made

Date

 

Advance

 

(If Applicable)

 

or Prepaid

 

Balance

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


Annex II

EXHIBIT B

FORM OF NOTICE OF BORROWING

[g239231ka13i001.jpg]

 

Activity Notice

 

 

 

 

 

Date:

August 28, 2007

 

 

 

 

 

 

To:

Agent Services

Sonya Townsell

216-222-2254 phone

 

 

Sonya.Townsell@NationalCity.com

216-222-0012 fax

 

 

PLEASE COPY EACH OF THE

 

 

 

FOLLOWING:

 

 

 

 

 

 

 

Candace.Marsky@NationalCity.com

 

 

 

 

 

 

 

Sheri.Bickerton@NationalCity.com

 

 

 

Kimberly.Thompson@NationalCity.com

 

 

 

Yelena.Lapidus@NationalCity.com

 

 

 

 

 

From:

Steel Dynamics, Inc.

Rhonda Gottfried

260.969.3566 phone

 

 

 

 

 

 

Rhonda.Gottfried@stld.com

260.969.3587 fax

 

 

 

 

 

 

Theresa.wagler@stld.com

 

 

National City Bank as Administrative Agent under the Credit Agreement referred
to below

August 28, 2007

Ladies and Gentlemen:

The undersigned, Steel Dynamics, Inc. refers to the Amended and Restated Credit
Agreement dated as of June 19, 2007, as amended by Amendment No. 1 dated as of
July 11, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the undersigned, the Lender Parties
party thereto, National City Bank as Collateral Agent, National City Bank and
Wells Fargo Bank, National Association, as Co-Administrative Agents for the
Lender Parties, Bank of America, N.A. (“Bank of America”) and National City
Bank, as Syndication Agents, and Banc of America Securities LLC and National
City Bank, as Joint Lead Arrangers, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth on the following page the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02 (a) of the Credit Agreement.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)  The representations and warranties contained in each Loan Document are
correct on and as of the date of the Proposed Borrowing, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of the Proposed Borrowing, in which case as of such specific
date.


--------------------------------------------------------------------------------


 

(B)  No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

(C)  After giving pro forma effect to such Borrowing, the Borrower is in
compliance with the covenants (including restrictions on liens and debt) set
forth in each of the Related Documents and all other documents evidencing
Indebtedness incurred pursuant to Section 5.02(b)(i)(C).

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

Kind regards,

Steel Dynamics, Inc.

 

Theresa E. Wagler

Vice President & Corporate Controller

 

Please check appropriate box:

 

 

 

 

 

 

 

 

Notice Deadline: 12:00 Noon (Same Day)

   o REVOLVER BASE RATE

 

 

 

 

 

 

 

$ 

 

 

Beginning Balance: -

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

ADVANCE -

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

PAYDOWN -

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Ending Balance: -

 

 

 

 

 

 

 

 

   o REVOLVER LIBOR RATE

 

 

 

Notice Deadline: 12:00 Noon (3 Days Prior)

 

 

 

 

 

 

Effective Date:

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

New Funds Borrowing: -

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Convert From Prime: -

 

 

 

 


--------------------------------------------------------------------------------


Duration of Contract: o 1 month o 2 months o 3 months o 6 months

Confirmation of Rate Setting will be faxed

 

 

 

Notice Deadline: 2:00 PM (Same Day)

o SWING LINE MONEY MARKET RATE

 

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Beginning Balance:-

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

ADVANCE-

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

PAYDOWN-

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Ending Balance:-

 

 

 

 

 

 

 

 

o TERM A ADVANCE BASE RATE

 

 

 

Notice Deadline: 12:00 Noon (Same Day)

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Beginning Balance:

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

ADVANCE

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

PAYDOWN

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Ending Balance:

 

 

 

 

 

 

 

 

o TERM A ADVANCE LIBOR RATE

 

 

 

Notice Deadline: 12:00 Noon (Same Day)

 

 

 

 

 

 

Effective Date:

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

New Funds Borrowing:

 

 

 

 

 

 

 

 

 

 

 

$ 

 

 

Convert From Prime:

 

Duration of Contract: o 1 month o 2 months o 3 months o 6 months

 

Confirmation of Rate Setting will be faxed

 


--------------------------------------------------------------------------------


Schedule I

COMMITMENTS AND APPLICABLE LENDING OFFICES

Name of Initial

 

Term A

 

Domestic

 

Eurodollar

Term A Lender

 

Commitment

 

Lending Office

 

Lending Office

Bank of America, N.A.

 

$

55,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

National City Bank

 

$

55,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Charter One Bank, N.A.

 

$

47,500,000

 

On file with the Paying Agent

 

On file with the Paying Agent

ABN Amro

 

$

47,500,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Morgan Stanley Senior Funding, Inc.

 

$

35,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

US Bank, N.A.

 

$

35,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

BMO Capital Markets

 

$

35,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Wells Fargo, N.A.

 

$

35,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

TDBank North

 

$

35,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Mizuho

 

$

35,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

PNC Bank, National Association

 

$

25,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

UBOC

 

$

25,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Export Development Canada

 

$

20,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Key Bank National Association

 

$

20,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

JPMorgan Chase Bank, N.A.

 

$

15,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Citibank, N.A.

 

$

15,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

 


--------------------------------------------------------------------------------


 

Norinchukin

 

$

10,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Goldman Sachs Credit Partners L.P.

 

$

5,000,000

 

On file with the Paying Agent

 

On file with the Paying Agent

Total

 

$

550,000,000

 

 

 

 

 


--------------------------------------------------------------------------------